COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Massoud Moayedi v. Behzad Arabghani, Shiraz Cafe, Inc.

Appellate case number:     01-22-00010-CV

Trial court case number: 2017-08015

Trial court:               125th District Court of Harris County

        According to the copy of the judgment included with the letter of assignment, the trial court
signed the final judgment on November 30, 2021. The clerk’s record does not contain a signed
final judgment. It contains only two unsigned copies of a final judgment. Because the clerk’s
record is incomplete, the Court directs the trial court clerk to file a supplemental clerk’s record
containing a signed copy of the trial court’s final judgment, signed on November 30, 2021.
The supplemental clerk’s record shall be filed within 20 days after the date of this order.
       Despite the lack of a signed judgment in the clerk’s record, we have a copy of the signed
judgment attached to the letter of assignment and this is sufficient to permit the consideration of
appellant’s motion for extension of time to file his notice of appeal. Appellant filed a request for
findings of fact and conclusions of law on December 8, 2021. A party may request findings of
fact and conclusions of law in any case tried in the district or county court without a jury. See
TEX. R. CIV. P. 296. The trial in this case was to the bench.
        To be timely, the request must be filed within 20 days after the judgment is signed. See id.
If a request for findings of fact and conclusions of law could properly be considered by the
appellate court or is required by the Rules of Civil Procedure, the request for findings and
conclusions extends the deadline for filing the notice of appeal until 90 days after the judgment is
signed. See TEX. R. APP. P. 26.1(a)(4). Here, appellant filed his request for findings and
conclusions within the 20-day period for filing such a request and thus, the request was timely.
See TEX. R. CIV. P. 296; TEX. R. APP. P. 26.1(a)(1).
       Because the request for findings and conclusions was timely filed, the deadline for
appellant to file his notice of appeal was extended until 90 days after the judgment was signed.
TEX. R. APP. P. 26.1(a). The ninetieth day after the judgment was signed was February 28, 2022.
Appellant filed his notice of appeal on January 5, 2022. Thus, the notice of appeal was timely
filed.
       Although appellant filed a motion to extend time to file the notice of appeal, no extension
was required and therefore, we deny the motion as moot.
      It is so ORDERED.

Judge’s signature: ___/s/ Richard Hightower______
                    Acting individually  Acting for the Court


Date: ___June 28, 2022____